DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the preamble indicates that the method is directed to a “method for wastewater treatment” however, there are not steps of wastewater treatment recited.  Accordingly, it is unclear how the wastewater is treated in the method of claim 5.
Claims 6-8 are rejected for their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,518,979 to Bonse et al. (“Bonse”).
As to claim 1, Bonse teaches a catalyst for water treatment the catalyst comprising a porous carrier (See at least col. 1 lines 2-45, a porous aluminum oxide catalyst carrier is taught), iron oxide impregnated in the pores of the porous carrier (See col. 5 lines 14-17, iron oxide is taught), and platinum impregnated in the pores (See col. 5 lines 5-10 platinum is taught) and mixed with the iron oxide in the pores of the pores (See col. 5 lines 20-25). 
As to claim 4, Bonse teaches the catalyst of claim 1, and further teaches that the platinum is in a range of 0.1-5% (See col. 10-15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonse.
(See col. 5 lines 15-20) and therefore a prima facie case of obviousness exists.  See MPEP 2144.04(I).
As to claim 5, Bonse teaches a method of producing a catalyst which results in porous carrier (See at least col. 1 lines 2-45, a porous aluminum oxide catalyst carrier is taught), iron oxide impregnated in the pores of the porous carrier (See col. 5 lines 14-17, iron oxide is taught), and platinum impregnated in the pores (See col. 5 lines 5-10 platinum is taught) and mixed with the iron oxide in the pores of the pores (See col. 5 lines 20-25). 
Although Bonse does not specifically mention that the carrier is first impregnated with an aqueous solution of iron oxide precursor and calcined, followed by a platinum precursor impregnation and then calcined, Bonse suggests serially treating with aqueous precursors and calcining the catalyst with respect other catalytically active metals (See col. 10 lines 20-68, a Cu/Pd catalyst is made by impregnating with individual aqueous metal solutions followed by calcining).  Bonse demonstrates that this produces an effective impregnated catalyst for use (See again col. 10 lines 20-68).  Accordingly a person having ordinary skill would have found it obvious to use serial impregnation of iron oxide precursor with calcining and platinum precursor with calcining in Bonse in order to achieve the predictable result of producing an effective catalyst having the iron oxide/Pt contemplated embodiment in Bonse.  See MPEP 2143(I)(B), simple substitution to achieve predictable results is considered prima facie obvious. And see MPEP 2143(I)(C) and (D), applying a known technique to improve similar methods in the same way is considered to be prima facie obvious.
As to claims 6 and 7, Bonse teaches the method of claim 5, and further provides that the calcining occurs at 550C (See col. 10 lines 30).  Although Bonse suggests only 0.5 hrs for calcining, a person having ordinary skill in the art would reasonably expect that the period of time for calcining is a result effective variable which controls the completion of the reaction for a given catalytic metal impregnants.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for additional calcining time in order to achieve effective completion of calcination of other impregnants.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).
	
Claims 2, 9, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonse in view of U.S. Patent Application Publication No. 2002/0153329 to Hempel et al. (“Hempel”).
As to claim 2, Bonse teaches the catalyst of claim 1, but does not mention using one of the enumerated carriers in the porous carrier.  Hempel is directed to a similar heterogeneous catalyst for the treatment of water (See Hempel abstract and see [0024]-[0026]).  Hempel suggests that silica and aluminosilicate (i.e. zeolite) are equivalents for the aluminum oxide carrier of an iron oxide catalytic material (See Hempel [0026]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine zeolite or silicate with the aluminum combining equivalents useful for the same purpose in order to provide a third composition useful for the same purpose is considered to be prima facie obvious.
As to claim 9, Bonse teaches a method of treating wastewater comprising contacting the catalyst to the water (See Bonse col. 5 lines 65 – col. 6 line 15; catalyst are contacted with water).  However, Bonse does not mention using the iron oxide/Pt catalyst with peroxide to react with the wastewater.  Hempel is directed to the use of a heterogeneous iron oxide catalyst which is used in combination with hydrogen peroxide in order to react and remove pollutants from wastewater (See Hempel abstract and see [0024]-[0026], [0029], and  See e.g. the claims 1-20; effluent wastewater is contacted with heterogeneous iron oxide catalyst in the presence of peroxide to oxidize contaminants).  Accordingly, a person having ordinary skill in the art at the time of invention would have found it obvious to use the iron oxide containing heterogeneous catalyst of Bonse in conjunction with peroxide to treat wastewater containing contaminants in order to achieve the predictable result of catalytic oxidation of the contaminants as demonstrated in Hempel.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 10, Bonse and Hempel teach the method of claim 9, and further Bonse suggests treating water having a pH of 2-8 (See Bonse col. 6 lines 9-12)  Since the claimed range of 2-6 overlaps with the prior art range, a prima facie case of obviousness exists.  See MPEP 2144.05(I).
(See [0055]). 
As to claim 12, Bonse and Hempel teach the method of claim 9, and although Bonse does not mention phenol or nitrophenol, Hempel suggests that the use of peroxide and the heterogeneous iron oxide catalyst works with respect to treating phenol (See [0029]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time invention to treat phenol in the method of Bonse and Hempel in order to effectively remove the phenol as a contaminant in wastewater as taught by Hempel.
As to claim 13, Bonse and Hempel teach the method of claim 12, and although Bonse does not mention the concentration of one of the enumerated contaminants, Hempel suggests that the treatment method is effective to treat concentrations of 320ppm (See [0058]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide contaminated wastewater having about 300ppm in Bonse and Hempel and expect to achieve the predictable result of effective catalytic remediation as suggested by Hempel.
As to claim 14, Bonse and Hempel teach the method of claim 9, and although Bonse does not mention a concentration of peroxide, Hempel suggests using 1g/L which is the equivalent of 1000ppm (See [0058]) as an effective amount.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a 1000ppm peroxide in the method of Bonse and Hempel in order to achieve the predictable result of effective treatment as taught by Hempel.
(See col 6 lines 15-20).  Since the claimed range falls within the prior art range a prima facie case of obviousness exists.  See MPEP 2144.05(I).
As to claim 15, Bonse and Hempel teach the method of claim 9, and Hempel suggests that the reaction occurs at a temperature of 20, 25, 30, 35 (See Hempel [0034]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonse in view of U.S. Patent Application Publication No. 2011/0124490 to Schwarzer et al. (“Schwarzer”).
As to claim 8, Bonse teaches the method of claim 5 and further provides for a variety of impregnation techniques (See Bonse col. 6 lines 20-40), but Bonse does not mention the use of the incipient wetness technique for impregnation of the precursor solutions in the method.  Schwarzer is directed to a similar catalyst preparation method for preparing a platinum catalyst on a zeolite (aluminosilicate) support which is then calcined (See Schwarzer abstract).  Schwartzer suggests that the incipient wetness technique is an effective impregnation technique for catalyst preparation and pore filling (See [0026] and [0029]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use the incipient wetness technique to load the metal precursor solutions on to the porous carrier in Bonse in order to achieve the predictable result of an effective impregnation and pore filling as taught and demonstrated by Schwarzer.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonse and Hempel in further view of U.S. Patent Application Publication No. 2005/0067356 to Bowman et al. (“Bowman”).
As to claim 11, Bonse and Hempel teach the method of claim 10, and although both suggest that the pH can be adjusted, neither suggest the use of one of the enumerated acids being added.  It should further be pointed out that although Hempel discusses that the method disclosed is an improvement over Fenton’s reagent, that it is still a Fenton-type reaction since it catalyzes the activation of peroxide using an iron-based catalyst. Bowman is directed to a method of treating water and suggests adjusting the pH with phosphoric or sulfuric acid in order to conjugate with hydrogen peroxide thereby enhancing a Fenton-type reaction (See [0049] and [0059]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a pH adjustment with phosphoric or sulfuric acid in Bonse and Hempel in order to obtain desired pH adjustment and further to conjugate with the peroxide in a Fenton-type reaction as taught by Bowman.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieved predictable results is considered to be prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.